                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


 MILWAUKEE CENTER FOR INDEPENDENCE,
 INC.,

 Plaintiff,

 v.                                                        Case No.: 15-cv-1479-LA

 MILWAUKEE HEALTH CARE, LLC; AND
 WILLIAM NICHOLSON,

 Defendant.


                            Charging Order: PCE Company, LLC


        Plaintiff/Judgment Creditor, Milwaukee Center for Independence, Inc. (“MCFI”) has filed

a motion for Charging Order requesting the Court enter a charging order against the interests of

Defendant/Judgment Debtor William Nicholson in PCE Company, LLC (the “Company”) for the

purpose of collecting the unsatisfied judgment entered in this case.

        The Court finds that on September 18, 2018, it entered Judgment (Dkt. No. 135) in favor

of MCFI and against Nicholson in the amount of $2,379,126.35, with interest thereon at the rate

provided by law. The Court further finds that this Judgment remains unsatisfied, that Nicholson

has a membership interest in Company, and that Nicholson is a manager of and registered agent

for the Company. Service of this order on Mr. Nicholson therefore constitutes service on the

Company.




              Case 2:15-cv-01479-LA Filed 05/28/19 Page 1 of 2 Document 170
       IT IS HEREBY ORDERED THAT:

       1.      Pursuant to Wis. Stat. § 183.0705 the membership interest of the

Defendant/Judgment Debtor, William Nicholson, in Company is charged with payment of the

unsatisfied amount of the Judgment including costs, attorneys fees and interest.

       2.      Company is ordered to pay the Plaintiff/Judgment Creditor, MCFI, any money or

property due or to become due to Nicholson on account of his membership interest in the

Company, until the Judgment is satisfied in full, including attorneys’ fees, interest and costs.

       3.      In the event that the Judgment against Nicholson is subsequently vacated, any

money or property paid to MCFI on account of this order shall be refunded to Nicholson.

       Dated at Milwaukee, Wisconsin, this 28th day of May, 2019.

                                                              BY THE COURT:


                                                              s/Lynn Adelman_______
                                                              HON. LYNN ADELMAN
                                                              U.S. District Judge




                                                 2

            Case 2:15-cv-01479-LA Filed 05/28/19 Page 2 of 2 Document 170
